Exhibit 10.4

Execution Version

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”) is made as of February 27,
2018 by and between COGINT, INC., a Delaware corporation (“Parent”) and RED
VIOLET, INC., a Delaware corporation (“Company”).

WHEREAS, Parent and Company have entered into a Separation and Distribution
Agreement (the “Separation Agreement”) which contemplates (i) the separation of
the Company (the “Separation”) and (ii) the distribution to Parent’s
stockholders of all of the outstanding shares of the Company’s common stock (the
“Distribution”); and

WHEREAS, in order to ensure an orderly transition under the Separation Agreement
it will be necessary for Parent to provide to Company, and for Company to
provide to Parent, the services described herein during the term of this
Agreement.

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained herein, it is agreed by and between the parties as follows:

ARTICLE I

FEES AND TERM

1.1    Company Price/Payment. As consideration for the services to be provided
to Company by Parent pursuant to Section 2.1 of this Agreement, Company shall
pay to Parent a fee (the “Company Services Fee”) in accordance with Schedule
2.1. The Company Services Fee shall be payable by Company to Parent in arrears
15 days after the close of each month (prorated for any partial month) during
the term of this Agreement. Any services provided by Parent to Company beyond
the services covered by the Company Services Fee shall be billed to Company at
negotiated rates, no less favorable to the Company than if Company had received
the uncovered service from a third party, or on such other basis as the parties
may agree from time to time. The Company Services Fee shall be reviewed and
reduced from time to time in accordance with Section 2.3.

1.2    Parent Price/Payment. As consideration for the services to be provided to
Parent by Company pursuant to Section 3.1 of this Agreement, Parent shall pay to
Company a fee (the “Parent Services Fee”) in accordance with Schedule 3.1. The
Parent Services Fee shall be payable by Parent to Company in arrears 15 days
after the close of each month (prorated for any partial month) during the term
of this Agreement. Any services provided by Company to Parent beyond the
services covered by the Parent Services Fee shall be billed to Parent at
negotiated rates, no less favorable to the Parent than if Parent had received
the uncovered service from a third party, or on such other basis as the parties
may agree from time to time. The Parent Services Fee shall be reviewed and
reduced from time to time in accordance with Section 3.3.

1.3    Term. The term of this Agreement (the “Term”) shall commence on the date
hereof and shall expire one year after the effective date of the Distribution
(the “Distribution Date”); provided, however, that either party shall have the
right to terminate any or all of the services such party is to receive hereunder
and cease paying the services fee associated with the terminated services which
such party would otherwise be required to pay therefor upon 30 days written
notice to the other party, and provided, further, that at the end of the
one-year term, if the parties have not terminated the agreement earlier, either
party may renew or extend the term of the agreement with respect to the
provision of any services for which that party has not previously terminated the
other party’s provision or support thereof, however, neither party shall have
any obligation to renew or extend the term of this agreement with respect to any
services at the services fees established in the initial term of this agreement.

1.4    Additional Services. At any time during the Term, if either party
identifies any service that is needed to assure a smooth and orderly transition
of the businesses and operations in connection with the Separation and



--------------------------------------------------------------------------------

the Distribution, and that is not otherwise governed by the provisions of this
Agreement, the Separation Agreement or any other agreement between the parties,
then the parties shall cooperate in determining whether there is a mutually
acceptable arm’s-length basis on which one of the parties will provide such
service to the other party in exchange for a fee.

ARTICLE II

SERVICES TO BE PROVIDED BY PARENT TO COMPANY

2.1    Services. Parent agrees to provide the services set forth on Schedule 2.1
(subject to such modification or adjustment as may be mutually agreed upon by
the parties) to Company during the Term.

2.2    Details of Performance. Reasonable details of Parent’s performance of
services hereunder may be specified in one or more memoranda signed by the
parties and such memoranda shall be deemed incorporated in this Agreement by
reference as if recited herein in their entirety.

2.3    Phase Out of Services; Reduction of Company Services Fee. The parties
hereby acknowledge that Company will promptly take all steps to internalize the
services to be provided herein by acquiring its own staff or outsourcing to
third parties. The parties agree to periodically review the level of services
being utilized by Company, and from time to time to reduce the Company Services
Fee proportionately to account for reductions in the level of services being
provided hereunder.

ARTICLE III

SERVICES TO BE PROVIDED BY COMPANY TO PARENT

3.1    Services. Company agrees to provide the services set forth on Schedule
3.1 (subject to such modification or adjustment as may be mutually agreed upon
by the parties) to Parent during the Term.

3.2    Details of Performance. Reasonable details of Company’s performance of
services hereunder may be specified in one or more memoranda signed by the
parties and such memoranda shall be deemed incorporated in this Agreement by
reference as if recited herein in their entirety.

3.3    Phase Out of Services; Reduction of Parent Services Fees. The parties
hereby acknowledge that Parent will promptly take all steps to internalize the
services to be provided herein by acquiring its own staff or outsourcing to
third parties. The parties agree to periodically review the level of services
being utilized by Parent, and from time to time to reduce the Parent Services
Fee proportionately to account for reductions in the level of services being
provided hereunder.

ARTICLE IV

MISCELLANEOUS

4.1    Confidentiality. Neither party hereto shall use or disclose to any other
person at any time, any confidential or proprietary information or trade secrets
of the other party, including, without limitation, its customer lists, programs,
pricing and strategies except to those of its employees and those other persons
who need to know such information to fulfill such party’s obligations hereunder,
provided that such party shall require that such other persons agree to keep
confidential such confidential or proprietary information or trade secrets. Both
parties shall provide to the other party semi-annually upon such other party’s
written request, a list of all employees whose duties have required access to
confidential or proprietary information or trade secrets, and any other
employees or other persons who to the actual knowledge of that party’s officers
have had access to such information during the preceding six (6) month period,
in each case, designating whether such persons are in the

 

2



--------------------------------------------------------------------------------

employ of such party as of the date such list is provided. Both parties agree
that all drawings, specifications, data, memoranda, calculations, notes and
other materials, including, without limitation, any materials containing
confidential or proprietary information or trade secrets of the other party,
furnished in connection with this Agreement and any copies thereof are and shall
remain the sole and exclusive property of that other party and shall be
delivered to that party upon its request.

4.2    No Agency. Both parties shall perform their respective services under
this Agreement as an independent contractor. Each party acknowledges and agrees
that it is not granted any express or implied authority to assume or create any
obligation or responsibility on behalf of the other party, or to bind the other
party with regard to third parties in any manner.

4.3    Notices. Any notices required or permitted to be provided pursuant to
this Agreement shall be provided in writing via e-mail, certified mail,
hand-delivery, telecopier with confirmation or normal mail service, addressed to
the recipient party at its e-mail or standard mailing address set forth on the
signature page.

4.4    Force Majeure. In the event that either party is prevented from
performing, or is unable to perform, any of its obligations under this Agreement
due to any act of God, fire, casualty, flood, war, strike, lock out, failure of
public utilities, injunction or any act, exercise, assertion or requirement of
governmental authority, epidemic, destruction of production facilities,
insurrection, inability to procure materials, labor, equipment, transportation
or energy sufficient to meet manufacturing needs, or any other cause beyond the
reasonable control of the party invoking this provision, and if such party shall
have used its best efforts to avoid such occurrence and minimize its duration
and has given prompt written notice to the other party, then the affected
party’s performance for the period of delay or inability to perform due to such
occurrence shall be suspended. Should either party fail to perform hereunder and
shall have provided proper notice to the other party that it is unable to
perform on account of one or more reasons set forth in this section, such party
may obtain replacement services from a third party for the duration of such
delay or inability to perform, or for such longer period as such party shall be
reasonably required to commit to in order to obtain such replacement services
and the services fee payable by such party shall be reduced accordingly.

ARTICLE V

GENERAL PROVISIONS

5.1    Entire Agreement. Except as contemplated in Sections 2.3 and 3.3, this
Agreement embodies the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof, and supersedes all prior agreements
and understandings relative to said subject matter.

5.2    Binding Effect. This Agreement shall be binding upon, and shall inure to
the benefit of Parent, Company and their respective successors and assigns.

5.3    Assignment. Neither this Agreement nor any rights or obligations
hereunder shall be assignable by either party without the prior written consent
of the other party hereto, which consent shall not be unreasonably withheld.

5.4    Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware applicable to contracts to be
performed entirely in that State.

5.5    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.

5.6    Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

(Signatures Appear On Next Page)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the date first above written.

 

PARENT: COGINT, INC. By:  

/s/ Derek Dubner

Name:

 

 

Derek Dubner

Title:

 

 

Chief Executive Officer

 

Address:   2650 North Military Trail, Suite 300   Boca Raton, FL 33431   Attn:
Chief Executive Officer

 

COMPANY: RED VIOLET, INC. By:  

/s/ Derek Dubner

Name:

 

 

Derek Dubner

Title:

 

 

Chief Executive Officer

 

Address:   2650 North Military Trail, Suite 300   Boca Raton, FL 33431   Attn:
Chief Executive Officer

 

4



--------------------------------------------------------------------------------

Schedule 2.1

Parent Services

To be mutually agreed upon by Parent and the Company prior to the Spin-Off. At
such time, this Schedule may be amended by the parties.

 

5



--------------------------------------------------------------------------------

Schedule 3.1

Company Services

 

Service

  

Pricing

1.  Continued consolidation of financial statements for SEC reporting including
technical and GAAP related guidance

   To be mutually agreed upon by Parent and the Company prior to the Spin-Off.

2.  Filing of quarterly and annual financial related SEC reports (e.g., 10-Q,
10-K, etc) including management of RR Donnelly XBRL reporting software

   To be mutually agreed upon by Parent and the Company prior to the Spin-Off.

3.  Review and assist with any non-recurring SEC reporting (e.g., registration
statements, 8-Ks, etc)

   To be mutually agreed upon by Parent and the Company prior to the Spin-Off.

4.  Management of equity based compensation portal

   To be mutually agreed upon by Parent and the Company prior to the Spin-Off.

5.  Management, coordination and guidance regarding SOX, ITGC and other public
company related internal control and audit functions (including, but not limited
to, monthly audit/entity level control reviews, system backup reviews, user
access reviews, and learning/compliance portal)

   To be mutually agreed upon by Parent and the Company prior to the Spin-Off.

6.  Use of approximately 500 square feet of dedicated office space, including
common area, internet and phone access

  

To be mutually agreed upon by Parent and the Company prior to the Spin-Off.

 

Upon agreement of the parties with respect to pricing, this schedule shall be
amended by the Company and Parent.

 

6